UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6922



ROBERT T. WEIDOW, Reverend, Dr.,

                                              Plaintiff - Appellant,

          versus


RICHLAND COUNTY DETENTION CENTER; JOSEPH R.
BOCHENEK, Colonel, CJM; RONALDO D. MYERS,
Assistant Director,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Dennis W. Shedd, District Judge.
(CA-00-858-3)


Submitted:   September 29, 2000           Decided:   October 11, 2000


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert T. Weidow, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert T. Weidow appeals the district court’s order dismissing

without prejudice his 42 U.S.C.A. § 1983 (West Supp. 2000) com-

plaint.   A dismissal without prejudice is not reviewable by the

court unless the reasons stated for the dismissal clearly disclose

that no amendment to the complaint could cure its defects.      See

Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064,

1066-67 (4th Cir. 1993).   In the present case, the district court

properly found that Weidow failed to allege facts establishing

federal subject matter jurisdiction. Because Weidow could possibly

cure these defects by amending his complaint, we dismiss this

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2